Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21178 Name of Fund: BlackRock Insured Municipal Income Trust (BYM) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Insured Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Alabama - 0.6% Jefferson County, Alabama, Limited Obligation School Warrants, Series A, 4.75%, 1/01/25 $ 2,800 $ 2,408,924 Arizona - 2.3% Phoenix, Arizona, Civic Improvement Corporation, Excise Tax Revenue Bonds (Civic Plaza Expansion Project), Sub-Series A, 5%, 7/01/41 (a) 5,000 5,023,450 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/37 4,000 3,540,160 8,563,610 California - 30.9% Arcadia, California, Unified School District, Capital Appreciation, GO (Election of 2006), Series A, 4.96%, 8/01/39 (b)(c) 2,000 352,960 California Infrastructure and Economic Development Bank, First Lien Revenue Bonds (Bay Area Toll Bridges Retrofit), Series A, 5%, 1/01/28 (d)(e) 10,100 10,945,168 California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 5.375%, 5/01/12 (e) 14,000 15,417,780 Coast Community College District, California, GO, Refunding (Election of 2002), Series C, 5.504%, 8/01/13 (b)(c) 7,450 5,713,554 Coast Community College District, California, GO, Refunding (Election of 2002), Series C, 5.39%, 8/01/36 (b)(c) 4,200 910,896 Fresno, California, Unified School District, GO (Election of 2001), Series E, 5%, 8/01/30 (b) 1,100 1,136,421 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.625%, 6/01/13 (e) 6,500 7,424,170 Golden State Tobacco Securitization Corporation of California, Tobacco Settlement Revenue Bonds, Series A-1, 6.75%, 6/01/13 (e) 14,500 16,644,115 Los Angeles, California, Municipal Improvement Corporation, Lease Revenue Bonds, Series B1, 4.75%, 8/01/37 (a) 4,000 3,913,200 Metropolitan Water District of Southern California, Waterworks Revenue Bonds, Series B-1, 5%, 10/01/33 (a) 17,500 17,801,875 Monterey Peninsula Community College District, California, GO, CABS, Series C, 5.15%, 8/01/31 (b)(c) 13,575 3,724,980 Monterey Peninsula Community College District, California, GO, CABS, Series C, 5.16%, 8/01/32 (b)(c) 14,150 3,683,245 Orange County, California, Sanitation District, COP, Series B, 5%, 2/01/31 (b) 2,500 2,552,750 Rancho Cucamonga, California, Redevelopment Agency, Tax Allocation Refunding Bonds (Rancho Redevelopment Project), Series A, 5%, 9/01/34 (f) 500 501,800 Portfolio Abbreviations To simplify the listings of BlackRock Insured Municipal Income Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) GO General Obligation Bonds CABS Capital Appreciation Bonds IDA Industrial Development Authority COP Certificates of Participation PCR Pollution Control Revenue Bonds EDA Economic Development Authority 1 BlackRock Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Sacramento, California, Unified School District, GO (Election of 2002), 5%, 7/01/30 (f) $ 2,700 $ 2,771,145 San Joaquin Hills, California, Transportation Corridor Agency, Toll Road Revenue Refunding Bonds, Series A, 5.45%, 1/15/31 (c)(f) 53,000 13,759,860 University of California Revenue Bonds, Series O, 5%, 9/01/10 (a)(e) 9,000 9,615,690 116,869,609 District of Columbia - District of Columbia Tobacco Settlement Financing Corporation, 2.5% Asset-Backed Revenue Refunding Bonds, 6.75%, 5/15/40 9,500 9,551,775 Florida - 9.4% Florida State Department of Environmental Protection, Preservation Revenue Bonds, Series B, 5%, 7/01/27 (f) 7,500 7,648,575 Highlands County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), Series C, 5.25%, 11/15/36 1,650 1,621,240 Miami-Dade County, Florida, Aviation Revenue Bonds (Miami International Airport), Series B, 5%, 10/01/37 (a) 9,500 9,313,040 Miami-Dade County, Florida, School Board, COP, Refunding, Series B, 5.25%, 5/01/31 (g) 3,700 3,771,484 Miami-Dade County, Florida, School Board, COP, Refunding, Series B, 5%, 5/01/33 (g) 7,500 7,505,475 Miami-Dade County, Florida, Special Obligation Revenue Bonds, Sub- Series A, 5.25%, 10/01/38 (c)(f) 25,520 4,530,821 Miami, Florida, Special Obligation Revenue Bonds (Street and Sidewalk Improvement Program), 5%, 1/01/37 (f) 1,000 1,004,490 35,395,125 Georgia - 3.1% Atlanta, Georgia, Water and Wastewater Revenue Bonds, 5%, 11/01/34 (b) 7,000 7,118,790 Atlanta, Georgia, Water and Wastewater Revenue Bonds, 5%, 11/01/37 (b) 4,475 4,543,512 11,662,302 Illinois - 6.7% Bolingbrook, Illinois, GO, Refunding, Series A, 4.75%, 1/01/38 (f) 2,500 2,430,225 Chicago, Illinois, Special Transportation Revenue Bonds, 5.25%, 1/01/27 (d)(e) 11,550 12,086,498 Illinois Municipal Electric Agency, Power Supply Revenue Bonds, Series A, 5.25%, 2/01/27 (a)(f) 5,000 5,182,800 Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Refunding Bonds (McCormick Place Expansion), 5.50%, 6/15/28 (c)(f) 15,000 5,435,100 25,134,623 Louisiana - 1.5% Louisiana State, Gas and Fuels Tax Revenue Bonds, Series A, 5%, 5/01/35 (a) 5,450 5,510,113 Massachusetts - 3.6% Massachusetts Bay Transportation Authority, Sales Tax Revenue Refunding Bonds, Senior Series A-2, 5.12%, 7/01/35 (c) 3,200 746,016 Massachusetts State Turnpike Authority, Metropolitan Highway System Revenue Refunding Bonds, Sub-Series A, 5%, 1/01/39 (d) 13,000 12,938,900 13,684,916 2 BlackRock Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Michigan - 4.5% Detroit, Michigan, Sewage Disposal System, Second Lien Revenue Bonds, Series B, 5%, 7/01/33 (a)(f) $ 4,000 $ 4,010,360 Detroit, Michigan, Sewage Disposal System, Second Lien Revenue Bonds, Series B, 5%, 7/01/36 (a)(f) 7,000 7,008,890 Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien, Series A, 5%, 7/01/30 (a) 1,000 980,300 Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien, Series A, 5%, 7/01/34 (f) 3,000 3,002,520 Michigan State Hospital Finance Authority, Revenue Refunding Bonds (Henry Ford Health System), Series A, 5%, 11/15/38 2,000 1,886,720 16,888,790 Nevada - 7.5% Reno, Nevada, Sales and Room Tax Revenue Refunding Bonds (ReTrac-Reno Transportation Rail Access Corridor Project), Senior Lien, 5.125%, 6/01/12 (d)(e) 5,000 5,397,350 Truckee Meadows, Nevada, Water Authority, Water Revenue Bonds, Series A, 5%, 7/01/11 (b)(e) 10,000 10,655,000 Truckee Meadows, Nevada, Water Authority, Water Revenue Bonds, Series A, 5.125%, 7/01/11 (b)(e) 6,500 6,949,605 Truckee Meadows, Nevada, Water Authority, Water Revenue Bonds, Series A, 5.25%, 7/01/11 (b)(e) 5,000 5,364,250 28,366,205 New York - 1.8% Metropolitan Transportation Authority, New York, Revenue Bonds, Series A, 5%, 11/15/31 (b) 6,450 6,647,176 Pennsylvania - 2.1% Lebanon County, Pennsylvania, Health Facilities Authority, Hospital Revenue Bonds (Good Samaritan Hospital Project), 6%, 11/15/35 2,500 2,504,525 Philadelphia, Pennsylvania, Gas Works Revenue Bonds, 3rd Series, 5.125%, 8/01/11 (b)(e) 5,200 5,577,104 8,081,629 South Carolina - 5.0% South Carolina Transportation Infrastructure Bank Revenue Bonds, Junior Lien, Series B, 5.125% due 10/01/2011 (d)(e) 10,000 10,748,400 South Carolina Transportation Infrastructure Bank Revenue Bonds, Series A, 5%, 10/01/33 (d) 8,000 8,049,040 18,797,440 Tennessee - 5.2% Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.84%, 1/01/22 (b)(c) 11,705 5,556,715 Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.88%, 1/01/23 (b)(c) 9,260 4,121,070 Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.90%, 1/01/24 (b)(c) 8,500 3,554,275 Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.91%, 1/01/25 (b)(c) 6,850 2,694,584 3 BlackRock Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.93%, 1/01/26 (b)(c) $ 5,000 $ 1,842,600 Knox County, Tennessee, Health, Educational and Housing Facilities Board, Hospital Facilities Revenue Refunding Bonds (Covenant Health), Series A, 5.07%, 1/01/41 (c) 10,000 1,291,800 Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series A, 5.25%, 9/01/26 650 636,500 19,697,544 Texas - 28.8% Coppell, Texas, Independent School District, GO, Refunding, 5.64%, 8/15/30 (c) 10,030 3,186,832 Dallas, Texas, Area Rapid Transit Revenue Refunding Bonds, Senior Lien, 5%, 12/01/11 (d)(e) 2,350 2,519,411 Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Junior Lien, Series H, 5.811%, 11/15/38 (c)(f) 5,785 921,377 Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Junior Lien, Series H, 5.826%, 11/15/39 (c)(f) 6,160 913,282 Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Third Lien, Series A-3, 5.98%, 11/15/38 (c)(f) 26,890 4,335,744 Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Third Lien, Series A-3, 5.99%, 11/15/39 (c)(f) 27,675 4,153,187 Harris County, Texas, GO, Refunding, 5.49%, 8/15/25 (c)(f) 7,485 3,183,670 Harris County, Texas, GO, Refunding, 5.20%, 8/15/28 (c)(f) 10,915 3,898,620 Harris County, Texas, Toll Road Revenue Refunding Bonds, Senior Lien, 5%, 8/15/30 (b) 5,510 5,593,091 Lewisville, Texas, Independent School District, Capital Appreciation and School Building, GO, Refunding, 4.67%, 8/15/24 (a)(c) 5,315 2,222,255 North Texas Tollway Authority, System Revenue Refunding Bonds, 5.75%, 1/01/40 (f) 23,050 24,406,723 North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier, Series A, 6%, 1/01/25 750 806,527 San Antonio, Texas, Water System Revenue Refunding Bonds, 5.125%, 5/15/29 (a) 9,350 9,435,740 San Antonio, Texas, Water System Revenue Refunding Bonds, 5.125%, 5/15/34 (a) 10,000 10,066,000 Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier, Series A, 5%, 8/15/42 (d) 30,145 29,719,654 Tyler, Texas, Health Facilities Development Corporation, Hospital Revenue Bonds (Mother Frances Hospital Regional Health Care Center), 6%, 7/01/12 (e) 3,000 3,335,040 108,697,153 Virginia - 2.0% Chesterfield County, Virginia, IDA, PCR (Virginia Electric and Power Company), Series A, 5.875%, 6/01/17 3,000 3,176,640 4 BlackRock Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Chesterfield County, Virginia, IDA, PCR, Refunding (Virginia Electric and Power Company), Series B, 5.875%, 6/01/17 $ 4,000 $ 4,249,000 7,425,640 Washington - 8.3% Central Washington University, System Revenue Bonds, 5%, 5/01/34 (a) 9,610 9,499,485 Chelan County, Washington, Public Utility District Number 001, Consolidated Revenue Bonds (Chelan Hydro System), AMT, Series C, 5.125%, 7/01/33 (d) 3,655 3,715,125 Port of Seattle, Washington, Revenue Bonds, Series A, 5%, 4/01/31 (a) 4,500 4,546,485 Washington State, GO, Series 02-A, 5%, 7/01/25 (b) 6,380 6,595,261 Washington State Health Care Facilities Authority Revenue Bonds (MultiCare Health System), Series C, 5.50%, 8/15/43 (g) 7,000 7,211,120 31,567,476 West Virginia - 0.3% West Virginia EDA, Lease Revenue Bonds (Correctional, Juvenile and Public Safety Facilities), Series A, 5%, 6/01/29 (f) 1,295 1,311,058 Puerto Rico - 0.3% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue Bonds, Series A, 6%, 7/01/44 (h) 1,080 1,154,963 Total Municipal Bonds (Cost - $465,740,991) - 126.4% 477,416,071 Municipal Bonds Transferred to Tender Option Bond Trusts (i) California - 8.0% San Diego County, California, Water Authority Revenue Refunding Bonds, COP, Series 2008 A, 5%, 5/01/33 (b) 4,875 5,020,909 San Francisco, California, City and County Public Utilities Commission, Water Revenue Refunding Bonds, Series A, 5%, 11/01/31 (b) 15,000 15,215,700 University of California Revenue Bonds (Multi-Purpose Projects), Series C, 4.75%, 5/15/37 10,000 9,860,400 30,097,009 Florida - 1.3% Duval County, Florida, School Board COP, 5%, 7/01/33 (b) 2,800 2,804,034 Jacksonville, Florida, Health Facilities Authority, Hospital Revenue Bonds (Baptist Medical Center Project), 5%, 8/15/37 (b) 1,995 2,006,551 4,810,585 Illinois - 6.5% Metropolitan Pier & Exposition Authority, Illinois, Dedicated State Tax Revenue Refunding Bonds (McCormick Place Expansion Project), Series A, 5%, 12/15/28 (f) 24,010 24,534,028 Louisiana - 2.6% Louisiana State, Gas and Fuels Tax Revenue Bonds, Series A, 4.75%, 5/01/39 (b) 9,950 9,854,082 Massachusetts - 3.5% Massachusetts State School Building Authority, Dedicated Sales Tax Revenue Bonds, Series A, 5%, 8/15/30 (b) 13,000 13,347,230 Michigan - 0.9% Detroit, Michigan, Sewage Disposal System Revenue Bonds (Second Lien), Series E, 5.75%, 7/01/31 (a) 3,000 3,324,330 New York - 3.2% Erie County, New York, IDA, School Facility Revenue Bonds (City of Buffalo Project), Series A, 5.75%, 5/01/28 (b) 4,500 4,954,455 Metropolitan Transportation Authority, New York, Revenue Bonds, Series A, 5%, 11/15/31 (f) 7,000 7,204,120 12,158,575 5 BlackRock Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Total Municipal Bonds Transferred to Par State Tender Option Bond Trusts (i) Value Texas - 2.6% Northside Texas, Independent School District, GO, 5.125%, 6/15/29 $ 9,500 $ 9,776,925 Utah - 1.4% Utah Transit Authority, Sales Tax Revenue Bonds, Series A, 5%, 6/15/36 (b) 5,000 5,165,560 Washington - 1.4% Central Puget Sound Regional Transportation Authority, Washington, Sales and Use Tax Revenue Bonds, Series A, 5%, 11/01/32 (b) 3,500 3,603,215 King County, Washington, Sewer Revenue Refunding Bonds, 5%, 1/01/36 (b) 2,200 2,252,363 5,855,578 Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $117,346,461) - 31.4% 118,923,902 Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 1.71% (j)(k) 84,500,000 84,500,000 Total Short-Term Securities (Cost - $84,500,000) - 22.4% 84,500,000 Total Investments (Cost - $667,587,452*) - 180.2% 680,839,973 Other Assets Less Liabilities - 1.3% 5,084,498 Liability for Trust Certificates, Including Interest Expense and Fees Payable - (20.9%) (79,042,154) Preferred Shares, at Redemption Value - (60.6%) (229,093,618) Net Assets Applicable to Common Shares - 100.0% $ 377,788,699 * The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 589,886,317 Gross unrealized appreciation $ 18,950,806 Gross unrealized depreciation (6,987,150 ) Net unrealized appreciation $ 11,963,656 (a) FGIC Insured. (b) FSA Insured. (c) Represents a zero coupon bond or step bond. Rate shown reflects the effective yield at the time of purchase. (d) AMBAC Insured. (e) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (f) MBIA Insured. (g) Assured Guarantee Insured. (h) Radian Insured. (i) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (j) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Dividend Income Merrill Lynch Institutional Tax-Exempt Fund 82,200,000 $ 216,964 6 BlackRock Insured Municipal Income Trust Schedule of Investments May 31, 2008 (Unaudited) (k) Represents the current yield as of report date.  Forward interest rate swaps as of May 31, 2008 were as follows: Notional Amount Unrealized (000) Appreciation Pay a fixed rate of 3.77% and receive a floating rate based on 1-week Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index rate Broker, JPMorgan Chase Expires July 2028 $ 15,000 $ 76,365 Pay a fixed rate of 3.67% and receive a floating rate based on 1-week Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index rate Broker, Citibank NA Expires August 2028 $ 20,000 378,120 Pay a fixed rate of 3.841% and receive a floating rate based on 1-week Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index rate Broker, Citibank NA Expires June 2038 $ 16,500 126,423 Total $ 580,908 7 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a- 3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Insured Municipal Income Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Insured Municipal Income Trust Date: July 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Insured Municipal Income Trust Date: July 18, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Insured Municipal Income Trust Date: July 18, 2008
